Title: From Thomas Jefferson to James Madison, 9 November 1793
From: Jefferson, Thomas
To: Madison, James



Germantown. Nov. 9. 93.

The stages from Philadelphia to Baltimore are to be resumed tomorrow. The fever has almost disappeared. The Physicians say they have no new subjects since the rains. Some old ones are still to recover or die, and it is presumed that will close the tragedy. The inhabitants, refugees, are now flocking back generally; this will give us accomodation here. The Pr. sets out tomorrow for Reading, and perhaps Lancaster to return in a week. He will probably remain here till the meeting of Congress, should Philadelphia become ever so safe, as the members may not be satisfied of that point till they have time to inform themselves. Toulon has surrendered to Engld. and Spain. Grand Anse in St. Domingo to England. The British have recieved a check before Dunkirk, probably a great one, but the particulars cannot yet be depended on. It happened about the 10th. of September. When Monroe and yourself arrive here, come to Bockeus’s tavern (sign the K. of Prussia). I will have engaged beds there for you for your temporary accomodation. Adieu.
